

116 HR 5258 IH: No Bonuses During Blackouts Act of 2019
U.S. House of Representatives
2019-11-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5258IN THE HOUSE OF REPRESENTATIVESNovember 22, 2019Mr. Harder of California (for himself, Mr. Huffman, Mr. Aguilar, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to impose the alternative minimum tax on certain State
			 regulated electric utilities that have not fully adopted climate-resilient
			 infrastructure.
	
 1.Short titleThis Act may be cited as the No Bonuses During Blackouts Act of 2019. 2.Alternative minimum tax imposed on certain State regulated electric utilities (a)In generalSection 55(a) of the Internal Revenue Code of 1986 is amended by inserting a corporation described in subsection (f) or after In the case of.
 (b)Certain State regulated electric utilitiesSection 55 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(f)Certain State regulated electric utilities
 (1)In generalA corporation is described in this subsection if it is— (A)a State regulated electric utility (as such term is defined in section 3(18) of the Public Utility Regulatory Policies Act of 1978),
 (B)a debtor in a case commenced under title 11 of the United States Code on January 29, 2019, and (C)a corporation that—
 (i)makes payments, other than payments of salary, that are incentive-based cash payments to any of the 13 highest-compensated employees of such corporation, or
 (ii)owns or leases infrastructure other than climate-resilient infrastructure. (2)Climate-resilient infrastructureFor purposes of this section, the term climate-resilient infrastructure means infrastructure with the ability to reduce the impact of major weather events and natural disasters.
 (3)Special rule for affiliated groupsIf any member of an affiliated group of corporations that files a consolidated return is a corporation described in this subsection, all members of such group shall be considered corporations described in this subsection for purposes of chapter 6 of the Internal Revenue Code of 1986..
			(c)Conforming Amendments
 (1)Section 38(c)(6) of the Internal Revenue Code of 1986 is amended by inserting described in section 55(f) after In the case of a corporation. (2)Section 53(d)(2) of such Code is amended by inserting described in section 55(f) after in the case of a corporation.
 (3)Section 55(b)(1) of such Code is amended to read as follows:  (1)Amount of tentative tax (A)Noncorporate taxpayers (i)In generalIn the case of a taxpayer other than a corporation, the tentative minimum tax for the taxable year is the sum of—
 (I)26 percent of so much of the taxable excess as does not exceed $175,000, plus— (II)28 percent of so much of the taxable excess as exceeds $175,000.
									The amount determined under the preceding sentence shall be reduced by the alternative minimum tax
 foreign tax credit for the taxable year.(ii)Taxable excessFor purposes of this subsection, the term taxable excess means so much of the alternative minimum taxable income for the taxable year as exceeds the exemption amount.
 (iii)Married individual filing separate returnIn the case of a married individual filing a separate return, clause (i) shall be applied by substituting 50 percent of the dollar amount otherwise applicable under subclause (I) and subclause (II) thereof. For purposes of the preceding sentence, marital status shall be determined under section 7703.
 (B)CorporationsIn the case of a corporation described in subsection (f), the tentative minimum tax for the taxable year is—
 (i)20 percent of so much of the alternative minimum taxable income for the taxable year as exceeds the exemption amount, reduced by
 (ii)the alternative minimum tax foreign tax credit for the taxable year.. (4)Section 55(b)(3) of such Code is amended by striking paragraph (1)(A) and inserting paragraph (1)(A)(i).
 (5)Section 59(a) of such Code is amended— (A)in paragraph (1)(C), by striking section 55(b)(1) in lieu of the highest rate of tax specified in section 1 and inserting subparagraph (A)(i) or (B)(i) of section 55(b)(1) (whichever applies) in lieu of the highest rate of tax specified in section 1 or 11 (whichever applies); and
 (B)in paragraph (2), by striking means and all that follows and inserting the following:  means—(A)in the case of a taxpayer other than a corporation, the amount determined under the first sentence of section 55(b)(1)(A)(i), or
 (B)in the case of a corporation described in section 55(f), the amount determined under section 55(b)(1)(B)(i)..
 (6)Section 897(a)(2)(A) of such Code is amended by striking section 55(b)(1) and inserting section 55(b)(1)(A). (7)Section 911(f) of such Code is amended—
 (A)by striking section 55(b)(1)(B) each place it appears and inserting section 55(b)(1)(A)(ii); and (B)in paragraph (1)(B), by striking section 55(b)(1)(A) and inserting section 55(b)(1)(A)(i).
 (8)Section 55(c)(1) of such Code is amended by inserting before the first period the following: , the section 936 credit allowable under section 27(b), and the Puerto Rico economic activity credit under section 30A.
 (9)Section 55(d) of such Code is amended— (A)redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and inserting after paragraph (1) the following:
						
 (2)CorporationsIn the case of a corporation, the term exemption amount means $40,000.; (B)in paragraph (3) (as so redesignated), by striking and at the end of subparagraph (B), by striking the period and inserting , and at the end of subparagraph (C), and by adding at the end the following:
						
 (D)$150,000 in the case of a taxpayer described in paragraph (2).; (C)in paragraph (4) (as so redesignated)—
 (i)in subparagraph (B)(i), by striking (b)(1)(A) and inserting (b)(1)(A)(i); and (ii)in subparagraph (B)(iii), by striking paragraph (2) and inserting paragraph (3).
 (10)Section 55 of such Code is amended by restoring subsection (e) as though it had not been struck by Public Law 115–97.
 (11)Section 56(b)(2) of such Code is amended by redesignating subparagraph (C) as subparagraph (D) and by inserting after subparagraph (B) the following:
					
 (C)Special rule for personal holding companiesIn the case of circulation expenditures described in section 173, the adjustments provided in this paragraph shall apply also to a personal holding company (as defined in section 542)..
 (12)Section 56 of such Code is amended by restoring subsections (c) and (g) as though they had not been struck by Public Law 115–97.
 (13)Section 847(9) of such Code is amended by adding at the end the following: Nothing in the preceding sentence shall be construed to affect the application of section 56(g) (relating to adjustments based on adjusted current earnings).
 (14)Section 848 of such Code is amended by restoring subsection (i) as though it had not been struck by Public Law 115–97.
 (15)Section 58(a) of such Code is amended by redesignating paragraph (3) as paragraph (4) and by inserting the following after paragraph (2):
					
 (3)Application to personal service corporationsFor purposes of paragraph (1), a personal service corporation (within the meaning of section 469(j)(2)) shall be treated as a taxpayer other than a corporation..
 (16)Section 59 of such Code is amended by restoring subsections (b) and (f) as though they had not been struck by Public Law 115–97.
 (17)Section 11(d) of such Code is amended by striking the tax imposed by subsection (a) and inserting the taxes imposed by subsection (a) and section 55. (18)Section 12 of such Code is amended by restoring paragraph (7) as though it had not been struck by Public Law 115–97.
 (19)Section 168(k) of such Code is amended by restoring paragraph (4) as though it had not been struck by Public Law 115–97.
 (20)Section 882(a)(1) of such Code is amended by inserting , 55, after section 11 . (21)Section 962(a)(1) of such Code is amended by inserting and 55 after section 11.
 (22)Section 1561(a) of such Code is amended— (A)by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by inserting after paragraph (2) the following:
						
 (3)one $40,000 exemption amount for purposes of computing the amount of the minimum tax.; and (B)by restoring the last sentence as though it had not been struck by Public Law 115–97.
 (23)Section 6425(c)(1)(A) of such Code is amended to read as it read before the passage of Public Law 115–97.
 (24)Section 6655(e)(2) of such Code is amended by inserting and alternative minimum taxable income each place it appeared before the passage of Public Law 115–97. (25)Section 6655(g)(1)(A) of such Code is amended by striking plus at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following:
					
 (ii)the tax imposed by section 55, plus. (d)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.
			